ACCEPTED
                                                                         01-15-00035-CR
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                     6/9/2015 6:01:12 PM
                                                                   CHRISTOPHER PRINE
                                                                                  CLERK

            No.01-15-00035-CR
 ——————————————————————————————
                                         FILED IN
                                  1st COURT OF APPEALS
         IN THE COURT OF APPEALS      HOUSTON, TEXAS
            1st DISTRICT OF TEXAS 6/9/2015 6:01:12 PM
                HOUSTON, TEXAS    CHRISTOPHER A. PRINE
 ——————————————————————————————           Clerk


THIRD MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S
                    INITIAL BRIEF


                    CHAD LEE BRUBAKER
                       APPELLANT

                               VS.

                    THE STATE OF TEXAS
                         APPELLEE


          Appealed from the 411th Judicial District Court
                      of Polk County, Texas




                              JENNIFER L. BERGMAN
                              State Bar No: 24064889
                              P.O. Box 1492
                              709 S. Washington Ave.
                              Cleveland, Texas 77328-1676
                              Telephone No.: (281) 592-2422
                              Facsimile No.: (281) 592-7136


                                 1
     APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
               TO FILE APPELLANT’S INITIAL BRIEF
     ___________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellant, under Texas Rules of Appellate Procedure, 38.6(b), respectfully

requests the Court to extend the time to file Appellant’s Initial Brief and would

show the following:

         1. Chad Lee Brubaker is the Appellant.        The State of Texas is the

            Appellee.

         2. Appellant’s Initial Brief in this matter was due June 8, 2015.

         3. Jennifer L. Bergman, was appointed to represent Appellant in his

            appeal.

         4. On June 8, 2015, counsel for Appellant had serious computer issues

            and was unable to file Appellant’s Initial Brief. Thus counsel was

            only able to file Appellant’s Initial Brief on June 9, 2015, after the

            computer issues were resolved. Counsel is filing Appellant’s Initial

            Brief contemporaneously with this Motion for Extension of Time to

            File.

         5. Therefore, Appellant requests this Honorable Court to grant Appellant

            a three (3) day extension of time for the filing of Appellant’s Initial

            Brief.


                                         2
6. Appellant’s counsel was unable to speak with Kari Allen, an assistant

   District Attorney with the Polk County District Attorney’s Office to

   secure a response as to whether she opposed or did not oppose this

   extension of time.

7. This is Appellant’s third request for an extension of time to file

   Appellant’s Initial Brief in this matter, making this the third request

   that has been made by Appellant.

8. Appellant requests this extension of time not for the purpose of delay,

   but so that justice can be done and the matter properly presented to

   this Honorable Court.

                                   Respectfully submitted,



                                   /s/ Jennifer L. Bergman
                                   JENNIFER L. BERGMAN
                                   State Bar No: 24064889
                                   P.O. Box 1492
                                   709 S. Washington Ave.
                                   Cleveland, Texas 77328-1676
                                   Telephone No.: (281) 592-2422
                                   Facsimile No.: (281) 592-7136
                                   Attorney for Appellant




                               3
                      CERTIFICATE OF CONFERENCE
                       & CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been sent to
the Polk County District Attorney’s office on this the 9th day of June, 2015, via fax
936-327-6875.

                                               /s/ Jennifer L. Bergman
                                             Jennifer L. Bergman




                                         4